Case 9:19-mc-80130-BB Document 15 Entered on FLSD Docket 05/28/2019 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                            Case No. 19-mc-80130-BLOOM/Reinhart

 RICHARD ARROWSMITH,

        Plaintiff,

 v.

 DAVID B. HERVERT, M.D., P.A,
 d/b/a GLADES MEDICAL GROUP,

       Defendant.
 ________________________________/

                           FINAL JUDGMENT OF GARNISHMENT

        THIS CAUSE is before the Court upon the Motion for Final Judgment of Garnishment, ECF

 No. [14], filed by Judgment Creditor Richard Arrowsmith, Liquidating Trustee of the HDL

 Liquidating Trust (“Plaintiff”). The Court’s review of the Motion and the docket reveals that a Writ

 of Garnishment as to Centennial Bank, successor to Regent Bank (“Garnishee”), was issued on

 February 15, 2019, see ECF No. [4]. Thereafter, on April 29, 2019, Garnishee filed its Answer to

 Writ of Garnishment, indicating that Garnishee was indebted to Defendant, David B. Hevert, M.D.,

 P.A., d/b/a Glades Medical Group (“Defendant”), in the amount of $22,522.23. See ECF No. [8].

 Plaintiff served copies of the Motion for Writ of Garnishment and Garnishee’s Answer on Defendant

 on April 26, 2019 and April 29, 2019, respectively. See ECF Nos. [9] and [10]. To date, Defendant

 has not moved to dissolve the writ and the time to do so has expired. Accordingly, it is ORDERED

 AND ADJUDGED as follows:

        1.      Plaintiff’s Motion for Final Judgment of Garnishment, ECF No. [14], is GRANTED.

        2.      The Court directs Garnishee to pay Plaintiff the sum of twenty-two thousand,

                three hundred seventy-two dollars and twenty-three cents ($22,372.23) by

                check payable to Richard Arrowsmith, Liquidating Trustee of the HDL Liquidating
Case 9:19-mc-80130-BB Document 15 Entered on FLSD Docket 05/28/2019 Page 2 of 2
                                                      Case No. 19-mc-80130-BLOOM/Reinhart

              Trust and delivered to Jones Walker LLP, 201 S. Biscayne Blvd., Suite 2600,

              Miami, FL 33131.

        3.    Garnishee shall immediately be released and the writ of garnishment to Regent

              Bank dissolved without further order of this Court.

        DONE AND ORDERED in Chambers at Miami, Florida, on May 28, 2019.




                                            ________________________________
                                            BETH BLOOM
                                            UNITED STATES DISTRICT JUDGE


 Copies to:

 Counsel of Record
